Honorable S. T. Phelps             Opinion No. o-6955
County Attorney                    Re: In a city of over 10,000 how
Webb County                        can election officials permit veteran
Laredo, Texas                      or other person coming within the pro-
                                   visions of Section 2A of Article VI of
                                   the Constitution, to vote unless his
                                   name appears upon the poll list for
Dear Sir:                          the precinct?

          Your request for opinion on the captioned subject has been
given careful consideration.

          Section 2A of Article VI of the Constitution was adopted by
election on August 25, 1945, and reads as follows:

         "Nothing in this Constitution shall be construed to
    require any person, who at the time of the holding of an
    election hereinafter referred to is, or who, within eighteen
    months immediately prior to the time of holding any such elec-
    tion was, a member of the armed forces of the United States
    or of the Armed Force Reserve of the United States, or any
    branch or component part of such armed forces or Armed Force
    Reserve, or the United States Maritime Service or the United
    States Merchant Marine, and who is otherwise a qualified YO-
    ter under the laws and Constitution of this state, to pay a
    poll tax or to hold a receipt for any poll tax assessed
    against him, as a condition precedent to his right to vote
    in any election held under the authority of the laws of this
    state, during the time the United States is engaged in fight-
    ing a war, or within one year after the close of the calendar
    year in which said war is terminated.

         "Provided, however, that the foregoing provisions of
    this section do not confer the right to vote upon any person
    who is a member of the regular establishment of the United
    States Army, Navy, or Marine Corps; and provided further,
    that all persons in the armed forces of the United States,
    or the component branches thereof, not members of the regu-
    lar establishment of the United States Army, Navy, or Marine
    corps, are hereby declared not to be disqualified from vot-
    ing by reason of any provision of sub-section 'Fifth' of
    Section 1, of this Article."
Honorable S. T. Phelps, page 2 (0-6955)



          In Opi,n,ion.
                     No. O-6821, construing sccl:amendmer;1,,we hc,l:j
                                                                     ';~
                                                                       :.',
the statutes relating to the issuance c;fexemption certificates (Art,,!,-
cles 2968, as amended 1945, and 2968a,,R.S. 1925) apply only to those
persons who are exempt by law from the payment of a poll tax, and that
since this amendment does not seek to exempt anyone from the paymecl
of the poll tax levied by other sections of the Consti,tution,the per-
sons named therein are net entit1e.dto have exemption certificates issued
to them under either of the above-named statutes. We held further that
this amendment exempts the named persons from the provisiocs of Section
2 of Article VI of the Constitution (which require that any voter who
is subject to pay a poll tax shall have paid said tax before ;iffrring
to vote at any election and to holeda receipt showing that said tax was
paid before the first day of February next preceding such election) and
from the provisions of Article 3004 (providing that no cit.i.zenshall
be ,permittedto vote unless he first.presents to thee Judge of the elec-
tion his poll tax receipt or exemption certificate issued to him hefore
the first day of February of the year in which he offers to votej.

          Since the persons r;amedin this amendment need not pay a poll
tax prior to voting, and are not entitled to a certificate of exemption,
their names would not appear on the list of voters prepared by the Tax
Collector under Article 2975, which is furnished to the election offi-
cials of each precinct. This article requires the Collector to make
a 1ist"of citizens in each precinct who have paid their poll tax or re-
ceived their certificates of exemption."

           Under this state of affairs you present the following question:

            "It is evident that the veteran votes, if at all by
       presentation of his certificate of honorable discharge,
       how, in a city of 10,000 or over, can the election offi-
       cers of an election precj,nctin such a city, permit a
       veteran to vote unless his name and exemption certificate
       appear upon the poll list for the precinct as certified
       by the tax collector according to law?"

          It is not necessary for the   persons named in the quoted amend-
ment to the Constitution to appear on   the poll list in order tn vvte.
These persons need only to present to   the election officials proof sat-
isfactory to such officials that they   are persons coming within suc.h
amendment.
                                                  Very truly yours
APPROVED DEC 6 1945                          ATTORNEY GENERAL OF TEXAS
/s/ Carlo6 C. Ashley                         By /s/ Arthur L. Moller
FIRST ASSISTANT                                      Arthur L. Moller
ATTORNEY GENERAL                                            Assistant


           APPROVED OPINION COMMITI'EEBY /s/ RWB CHAIRMAN